DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “forming on the buffer layer…” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is interpreted as forming on a buffer layer.
Claims 34-40 are dependent on claim 33 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 30-35 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 7,947,546 in view of Tsai et al. US 2015/0270342.
	Regarding claim 25, Liu et al. discloses an integrated circuit (IC) device comprising: 
a buffer layer 301N; 
a structure 303N disposed on the buffer layer, the structure including: 
a source or drain region 410N of an NMOS transistor 12; and 
a channel region 303N of the NMOS transistor 12, the channel region adjacent to the source or drain region 410N Fig. 4B, wherein a tensile stress is imposed on the channel region with both the buffer layer and silicon-germanium (SiGe) of the source or drain region col. 9, lines 55-58, 65-67; and 

Liu et al. does not expressly disclose a fin structure and dislocations in source/drain regions. 
However, Tsai et al. [0002]-[0004] teaches that the scaling down process in semiconductor manufacturing generally provides benefits by increasing production efficiency, lowering costs, and/or improving performance. The demand for increased performance and shrinking geometry from ICs has brought the introduction of multi-gate devices. These multi-gate devices include multi-gate fin-type field effect transistors, also referred to as finFET devices. FinFET devices allow for shrinking the gate width of device while providing a gate on the sides and/or top of the fin including the channel region. Tsai et al. further teaches that dislocations in the source and drain regions strain the semiconductor crystalline lattice of the transistor regions. As a result, dislocations can be formed to improve carrier mobility and to improve device performance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. to include a fin with dislocations in the source and drain regions in order to improve carrier mobility and device performance while shrinking the geometry of the device as taught by Tsai et al. 
Regarding claim 26, Liu et al. as modified by Tsai et al. teaches the IC device of claim 25. Tsai et al. Fig. 3E teaches further comprising a silicon cap 240 disposed on the source or drain region.  
Regarding claim 27, Liu et al. as modified by Tsai et al. teaches the IC device of claim 25. Tsai et al. teaches wherein the gate structure extends across a length of the In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 30, Liu et al. as modified by Tsai et al. teaches the IC device of claim 25.  Tsai et al. Fig. 3E teaches further a fin-type multi-gate transistor including an NMOS finFET device [0078]. Liu et al. teaches that the fin (active region) structure further including 
a second source/drain region 410N of a second NMOS transistor 12; and 
a second channel region 303N of the second NMOS transistor, the second channel region adjacent to the second source/drain region 410, Fig. 4B, wherein a tensile stress is imposed on the second PCT Application. No.3Docket No: 01.P120462PCT-US PCT/U S17/54598channel region with both the buffer layer and dislocations in SiGe of the second source/drain region col.9, lines 55-58, 65-67.  
claim 31, Liu et al. as modified by Tsai et al. teaches the IC device of claim 25.  Tsai et al. Fig. 3E teaches further a fin-type multi-gate transistor including an NMOS finFET device [0078]. Liu et al. teaches that the fin (active region) structure further including 
a second fin structure 303N including: 
a second source/drain region 410N of a second NMOS transistor 12; and 
a second channel region of the second NMOS transistor, the second channel region adjacent to the second source/drain region, wherein a tensile stress is imposed on the second channel region with both the buffer layer 310N and dislocations in SiGe of the second source/drain region col.9, lines 55-58, 65-67; and 
a second gate structure 22N of the second NMOS transistor, wherein the second gate structure extends over the fin structure.  
Regarding claim 32, Liu et al. as modified by Tsai et al. teaches the IC device of claim 30.  Tsai et al. Fig. 3E teaches further a fin-type multi-gate transistor including an NMOS finFET device [0078]. Liu et al. teaches that the fin (active region) structure further including 
forming in the fin structure: 
a third source/drain region 410N of a third NMOS transistor 12; and  PCT Application. No.5Docket No: O1.P120462PCT-US 
PCT/US17/54598a third channel region 303N of the third NMOS transistor, the third channel region adjacent to the third source/drain region, wherein a tensile stress is imposed on the third channel region with both the buffer layer and dislocations in SiGe of the third source/drain region col.9, lines 55-58, 65-67; and 

Regarding claim 33, Liu et al. discloses a method comprising: 
forming on a buffer layer 301N a structure 303N including silicon-germanium (SiGe); 
forming in the structure 303N: 
a source or drain region 410N of an NMOS transistor 12; and 
a channel region 303N of the NMOS transistor 12, the channel region adjacent to the source or drain region, wherein a tensile stress is imposed on the channel region with both the buffer layer and SiGe of the source or drain region col. 9, lines 55-58, 65-67; and 
forming a gate structure 22N of the NMOS transistor, wherein the gate structure extends over the fin structure.  
Liu et al. does not expressly disclose a fin structure and dislocations in source/drain regions. 
However, Tsai et al. [0002]-[0004] teaches that the scaling down process in semiconductor manufacturing generally provides benefits by increasing production efficiency, lowering costs, and/or improving performance. The demand for increased performance and shrinking geometry from ICs has brought the introduction of multi-gate devices. These multi-gate devices include multi-gate fin-type field effect transistors, also referred to as finFET devices. FinFET devices allow for shrinking the gate width of device while providing a gate on the sides and/or top of the fin including the channel region. Tsai et al. further teaches that dislocations in the source and drain regions strain 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. to include a fin with dislocations in the source and drain regions in order to improve carrier mobility and device performance while shrinking the geometry of the device as taught by Tsai et al. 
Regarding claim 34, Liu et al. as modified by Tsai et al. teaches the method of claim 33. Tsai et al. Fig. 3E teaches further comprising a silicon cap 240 disposed on the source or drain region.  
Regarding claim 35, Liu et al. as modified by Tsai et al. teaches the method of claim 33. Tsai et al. teaches wherein the gate structure extends across a length of the fin structure [0038]. Tsai et al. does not teach wherein an extent of the source or drain region along the length of the fin structure is between 5 nanometers (nm) and 100 nm, and wherein a total number of the dislocations in the SiGe of the source or drain region is in a range of 4 to 10, inclusive.  However, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 38, Liu et al. as modified by Tsai et al. teaches the IC device of claim 33.  Tsai et al. Fig. 3E teaches further a fin-type multi-gate transistor including an NMOS finFET device [0078]. Liu et al. teaches that the fin (active region) structure further including 
a second source/drain region 410N of a second NMOS transistor 12; and 
a second channel region 303N of the second NMOS transistor, the second channel region adjacent to the second source/drain region 410, Fig. 4B, wherein a tensile stress is imposed on the second PCT Application. No.3Docket No: 01.P120462PCT-US PCT/U S17/54598channel region with both the buffer layer and dislocations in SiGe of the second source/drain region col.9, lines 55-58, 65-67.  
Regarding claim 39, Liu et al. as modified by Tsai et al. teaches the IC device of claim 33.  Tsai et al. Fig. 3E teaches further a fin-type multi-gate transistor including an NMOS finFET device [0078]. Liu et al. teaches that the fin (active region) structure further including: 
forming on the buffer layer 301N a second fin structure 303N including SiGe; 
forming in the second fin structure 303N: 
a second source/drain region 410N of a second NMOS transistor; and 
a second channel region 303N of the second NMOS transistor, the second channel region adjacent to the second source/drain region, wherein a tensile stress is imposed on the second channel region with both the buffer layer and dislocations in SiGe of the second source/drain region col.9, lines 55-58, 65-67.  
claim 40, Liu et al. as modified by Tsai et al. teaches the IC device of claim 39.  Tsai et al. Fig. 3E teaches further a fin-type multi-gate transistor including an NMOS finFET device [0078]. Liu et al. teaches that the fin (active region) structure further including 
forming in the fin structure: 
a third source/drain region 410N of a third NMOS transistor 12; and  PCT Application. No.5Docket No: O1.P120462PCT-US 
PCT/US17/54598a third channel region 303N of the third NMOS transistor, the third channel region adjacent to the third source/drain region, wherein a tensile stress is imposed on the third channel region with both the buffer layer and dislocations in SiGe of the third source/drain region col.9, lines 55-58, 65-67; and 
forming a third gate structure 22N of the third NMOS transistor, wherein the third gate structure extends over the fin structure.  

Claims 28-29 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Tsai et al. as applied to claim 25 above, and further in view of Reznicek US 9,449,885.
Regarding claim 28, Liu et al. as modified by Tsai et al. teaches the IC device of claim 25. The combined references do not teach wherein the SiGe of the source or drain region includes at least 50% germanium.  Reznicek col. 4, lines 10-45 teaches SiGe source/drain regions in an nFET region of a finFET structure that includes 50% germanium. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. as modified by Tsai et 
Regarding claim 29, Modified Liu et al. by Tsai et al. further modified by Reznicek teaches the IC device of claim 28. The combined references do not teach wherein the SiGe of the source or drain region includes at least 60% germanium.  
However, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 36, Liu et al. as modified by Tsai et al. teaches the method claim 33. The combined references do not teach wherein the SiGe of the source or drain region includes at least 50% germanium.  Reznicek col. 4, lines 10-45 teaches SiGe source/drain regions in an nFET region of a finFET structure that includes 50% germanium. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. as modified by Tsai et al. with 50% germanium as taught by Reznicek in order to provide uniform tensile strain in the nFET region.
claim 37, Modified Liu et al. by Tsai et al. further modified by Reznicek teaches the method of claim 36. The combined references do not teach wherein the SiGe of the source or drain region includes at least 60% germanium.  
However, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 7,947,546 in view of Tsai et al. US 2015/0270342 and further in view of Tsai et al. US 2013/0009216.
Regarding claim 41, Liu et al. discloses an integrated circuit (IC) device comprising: 
a buffer layer 301N; 
a structure 303N disposed on the buffer layer, the structure including: 
a source or drain region 410N of an NMOS transistor 12; and 
a channel region 303N of the NMOS transistor 12, the channel region adjacent to the source or drain region 410N Fig. 4B, wherein a tensile stress is imposed on the 
a gate structure 22N of the NMOS transistor 12, wherein the gate structure extends over the structure 303N.  
Liu et al. does not expressly disclose a fin structure and dislocations in source/drain regions. 
However, Tsai et al. ‘342 [0002]-[0004] teaches that the scaling down process in semiconductor manufacturing generally provides benefits by increasing production efficiency, lowering costs, and/or improving performance. The demand for increased performance and shrinking geometry from ICs has brought the introduction of multi-gate devices. These multi-gate devices include multi-gate fin-type field effect transistors, also referred to as finFET devices. FinFET devices allow for shrinking the gate width of device while providing a gate on the sides and/or top of the fin including the channel region. Tsai et al. further teaches that dislocations in the source and drain regions strain the semiconductor crystalline lattice of the transistor regions. As a result, dislocations can be formed to improve carrier mobility and to improve device performance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. to include a fin with dislocations in the source and drain regions in order to improve carrier mobility and device performance while shrinking the geometry of the device as taught by Tsai et al. ‘342. 

However, Tsai et al. ‘216 [0056] teaches an IC device with improved carrier mobility and improved device performance through stressed regions including in various applications such as image sensor devices. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try the image device of Tsai et al. ‘216, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 42, Liu et al. as modified by Tsai et al. ‘342 and Tsai et al. ‘216 teaches the system of claim 41. Tsai et al. ‘342 Fig. 3E teaches further comprising a silicon cap 240 disposed on the source or drain region.  
Regarding claim 43, Liu et al. as modified by Tsai et al. ‘342 and Tsai et al. ‘216 teaches the system of claim 41. Tsai et al. ‘342 Fig. 3E teaches wherein the gate structure extends across a length of the fin structure [0038]. Tsai et al. ‘342 does not teach wherein an extent of the source or drain region along the length of the fin structure is between 5 nanometers (nm) and 100 nm, and wherein a total number of the dislocations in the SiGe of the source or drain region is in a range of 4 to 10, inclusive.  However, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 7,947,546 and Tsai et al. US 2015/0270342 and Tsai et al. US 2013/0009216 as applied to claim 41, and further in view of Reznicek US 9,449,885.
Regarding claim 44, Liu et al. as modified by Tsai et al. ‘342 and Tsai et al. ‘216 teaches the system of claim 41. The combined references do not teach wherein the SiGe of the source or drain region includes at least 50% germanium.  Reznicek col. 4, lines 10-45 teaches SiGe source/drain regions in an nFET region of a finFET structure that includes 50% germanium. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combined references with 50% germanium as taught by Reznicek in order to provide uniform tensile strain in the nFET region.
Regarding claim 45, Liu et al. as modified by Tsai et al. ‘342 and Tsai et al. ‘216 teaches the system of claim 44. The combined references do not teach wherein the SiGe of the source or drain region includes at least 60% germanium.  
However, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898